,;c".. ""'                                                                                                                                                 \1-
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                     (For·Offenses Committed on· or After November 1, 1987)
                                       v.

                            Edwin Alexis Santos-Mayo                                 Case Number: 3:19-mj-21542

                                                                                     Stephen Patrick White
                                                                                     Defendant's Attorney


        REGISTRATION NO. 84521298
        THE DEFENDANT:
         12:1 pleaded guilty to count( s) 1 of Complaint
                                                  ---~-------------------------
         0 was found guilty to count( s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                    Nature of Offense                                                           CountNumber(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

         D The defendant has been found not guilty on count(s)
                                                                                ------------------~

         D Count(s)                                                                   dismissed on the motion of the United States.
                            -----------------~




                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ~    TIME SERVED                            D --~-------days

         l2J   Assessment: $10 WAIVED l2J Fine: WAIVED
         l2J   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the   defendant's possession at the time of arrest upon their deportation or removal.
         D     Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, April 9, 2019
                                                                                   Date of Imposition of Sentence


        Received        ·   ~j:?"
                      -ou-s'"""~~---+----
                            -

                                            BY
                                                       APR O9 2019
                                                        ~       \STRICT CCiU~T
                                             CLERK, IJ ·-:'.:._D, . F CALIFORNIA
                                           SOUTHERN Di~ 1R,C f O
                                                         ~~--- . - ·
                                                                          DEPUTY
                                                                                   IIIAeJi~OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                      3:19-mj-21542
